UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2360


RAMONA RAE GOMEZ,

                    Plaintiff - Appellant,

      v.

HAYSTAX TECHNOLOGY, INC.; NETCENTRICS CORPORATION,

                    Defendants - Appellees,



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T. S. Ellis, Senior District Judge. (1:16-cv-01433-TSE-IDD)


Argued: December 12, 2018                                         Decided: March 5, 2019


Before GREGORY, Chief Judge, and WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Natalie M. Koss, POTOMAC LEGAL GROUP, PLLC, Washington, D.C.,
for Appellant. Merrell Beth Renaud, SQUIRE PATTON BOGGS (US) LLP, Tysons
Corner, Virginia, for Appellees. ON BRIEF: Kassandra Haynes, POTOMAC LEGAL
GROUP, PLLC, Washington, D.C.; Ryan Posey, POSEY LEIBOWITZ PLLC,
Washington, D.C., for Appellant.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      In this appeal, Appellant Ramona Rae Gomez, a former employee of NetCentrics

and Haystax Technology (collectively, “Appellees”), asserts that Appellees discriminated

against her in violation of (1) the Americans with Disabilities Act (“ADA”), 42 U.S.C.

§ 12101, et seq.; (2) the Family and Medical Leave Act (“FMLA”), 29 U.S.C. § 2601, et

seq.; (3) Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e, et

seq.; and (4) the Age Discrimination in Employment Act (“ADEA”), 29 U.S.C. § 621, et

seq. The district court granted summary judgment in Appellees’ favor as to all claims.

Gomez challenges the district court’s summary judgment ruling and several rulings on

motions in limine.   For the reasons explained below, we affirm the district court’s

judgment.

                                             I.

      Appellees are private government contractors based out of Herndon, Virginia.

Appellees primarily provide information technology, analytics, cloud computing,

network management, and cybersecurity services to federal government agencies,

particularly in the United States Department of Defense (the “DOD”). While Appellees’

employees typically work on site for the contract to which they are assigned, Appellees

also maintain a main headquarters in Virginia, where employees who are not assigned to

contracts and non-contract employees work.




                                             2
                                              A.

                                Gomez’s First Assignment

       Appellees hired Gomez in May 2013 to work on a contract Appellees were

bidding on called Task M. But Appellees did not win the Task M bid. As a result,

Gomez was assigned to be the program manager on another contract, the Consumer

Financial Protection Bureau Network Support Services contract (the “CFPB contract”).

The CFPB contract was a Blanket Purchase Agreement (“BPA”).                 A BPA is an

agreement that governs the relationship between a buyer and a contractor to fulfill the

buyer’s repetitive needs for supplies or services without the need to negotiate each order.

Under the CFPB contract, Appellees’ responsibility was to implement a dedicated

network for the newly created Consumer Financial Protection Bureau (the “Bureau”) and

to implement and manage the network infrastructure for the Bureau.

       In September 2014, Gomez took two weeks of leave under the FMLA to undergo

and recover from hip surgery. While Gomez was on leave, the CFPB contract expired,

and the government posted a new request for bids for a new CFPB contract. Appellees

submitted a new bid for the work but did not win the re-bid. Appellees had some

concerns that Gomez may have played a role in the loss of the CFPB contract,

specifically, by her failure to grow the contract and acquire new task orders.

                                              B.

                                  Gomez’s First Transfer

       Despite these concerns, the President of NetCentrics, Cynthia Barreda,

recommended Gomez to Kirk Johnson for a position on another contract, the Net-Centric

                                             3
Integrated Enterprise Information Technology Solutions contract (the “NIEITS”

contract). As a result, on October 21, 2014, Gomez was offered a transfer of employment

from the CFPB contract to the NIEITS contract as a senior project manager on Task

Delta (“Task D”). 1 This position was created on Task D specifically “so that [Gomez]

could come on to this contract.” J.A. 1016. 2 Although Gomez had fewer responsibilities

and was billed at a lower rate as a senior project manager on Task D than she was in her

previous program manager position, she received the same compensation.

                                             C.

                                   Second Hip Surgery

      On April 21, 2015, Gomez notified Human Resources that she would have to

undergo a second hip surgery later in the year and would require six weeks off to do so.

Shortly thereafter, in May 2015, Gomez was transferred to a new building. Gomez, who

had not been consulted about the change beforehand, engaged in a heated conversation

about the move with Curtis Puckett and Chris Cormell, two of her supervisors. Gomez

was concerned about the distance she would have to walk between her car and her desk in

the new building. The issue was ultimately resolved when Puckett assigned Gomez to a

desk and parking space with less distance than her previous location. Gomez took leave


      1
         Task D was a small business task order for the Enterprise Information
Technology Services Division of the Washington Headquarters Service of the DOD to
provide computer security for the Office of the Secretary of Defense.
      2
          Citations to the “J.A.” refer to the Joint Appendix filed by the parties in this
appeal.


                                             4
for her scheduled second hip surgery on December 11, 2015 and returned to work on

January 25, 2016.

                                             D.

                                 Task D Contract is Lost

       On July 7, 2015, the DOD provided notice of another contract opportunity for

which it was accepting proposals for bids on the Technology Engineering Development

Services (“TEDS”) contract. The work was an extension of the work Appellees had done

on Task D, but the original NIEITS Task D contract was set to end on September 30,

2015. And, in order to win the new contract, Appellees would have to submit a new bid.

But, Appellees “were not able to bid on this contract as a prime contractor, because it was

released under a Government small-business contract vehicle” and Appellees did not

qualify as a small business. J.A. 4848. Instead, Appellees partnered with Trowbridge &

Trowbridge (“Trowbridge”), a qualifying small business in order to bid on the contract.

Trowbridge successfully submitted a bid as a prime contractor with Appellees designated

as a subcontractor.

       As a result of Appellees’ subcontractor status, Appellees were only able to retain

roughly half of the positions previously held under the Task D contract and “everybody

that was hired [to work on the TEDS contract] had to go through Trowbridge’s

approval.” J.A. 4676. On September 15, 2015, former Task D employees who had not

already found a new position were informed that they were slated for termination,

effective September 30, 2015, and were encouraged to apply for other positions.

However, Gomez was not terminated at that time because she had been bid as key

                                            5
personnel on a new contract on June 29, 2015, a BPA with the United States Coast Guard

called Technology Enterprise Support Services (“TESS”).

                                             E.

                                   The TESS Contract

      On October 1, 2015, Appellees won the TESS contract and Gomez was transferred

to the headquarters location in Virginia to work as the Call 2 technical task lead for the

TESS contract. The position “placed her on a long-term, five-year contract.” J.A. 4379.

Starting on October 1, Gomez began working on the TESS contract. But, on October 9,

2015, the TESS contract bid award was protested by SRA International, “an actual or

prospective offeror whose direct economic interest [was] affected by the award of a

contract or by the failure to award a contract.” 48 C.F.R. § 33.101. As a result of the

protest, Appellees issued a stop work order, which meant Gomez could no longer

perform billable work on the TESS contract. Instead, Gomez was paid on overhead while

preparing for work on the TESS contract. 3 Even during the protest, Appellees “still

expected to win” the TESS contract. J.A. 4114.




      3
        When someone is working “on overhead,” it means they are working in positions
that cannot be billed to a specific contract, and they are instead paid by the company
itself. These positions may include “internal support positions,” such as “HR,
accounting, finance, [and] admin.” J.A. 651.


                                            6
                                             F.

                               The TESS Contract is Lost

         Upon return from her second hip surgery on January 25, 2016, Gomez continued

to work on overhead to prepare for the TESS contract in anticipation of Appellees

prevailing in the protest process. However, in response to the protest, the United States

Coast Guard -- the soliciting agency for the TESS contract -- submitted a corrective

action plan to the Government Accountability Office that “resulted in [an] award to a

different vendor.” J.A. 5595. Ultimately, on February 16, 2016, Appellees were notified

that they had lost the TESS contract.

                                             G.

                                Gomez’s Position is Lost

        On February 19, 2016, Barreda met with Gomez and informed her that her job

position had been lost due to the loss of the TESS contract. Barreda advised Gomez that

“unless she found another position internally, her last day would be March 1, 2016.” J.A.

4384.    Barreda also directed Gomez “to talk to recruiting to see if there were any

positions that she was interested in or that she would qualify for.”         Id. at 1192.

Additionally, Barreda spoke to various program managers and an executive “to find out if

there were any other positions pending, expected, or current that [Gomez] could go into.”

Id. at 1187–88. However, the program managers and the executive could not find any

positions for Gomez.

        On February 29, 2016, Gomez received her final notice from Appellees, which

noted that Appellees did not prevail in the protest process for the TESS contract, and “we

                                            7
no longer have the Call 2 Technical Task Lead position available for TESS.” J.A. 3218.

Again, Appellees urged Gomez “to continue to look internally at [NetCentrics and

Haystax Technology] for any position that may be available and a fit for [her] skills and

experience.” Id. But Gomez did not do so. Gomez “did not apply for a single opening at

NetCentrics either prior to her last day or after her last day of [employment on] March 1,

2016.” Id. at 4384.

      Instead, on March 1, 2016, Gomez filed a charge with the Equal Employment

Opportunity Commission (“EEOC”), alleging that Appellees had discriminated against

her because of age, sex, and disability. Specifically, Gomez stated that after she gave

Appellees notice of her upcoming second hip surgery, Appellees began to transfer her

“from contract to contract with no concern for whether the contract she was working on

might be renewed.” J.A. 1556. Gomez alleged that she was the “only employee who has

been terminated after a contract with the Federal government” was lost, despite a

common practice of transferring employees who had been assigned to lost contracts. Id.

at 1557. Gomez further asserted that she, a 57 year old disabled woman, had been

replaced by two younger men, Matthew Parsons and Carver Pace.

                                             H.

                                    Gomez Files Suit

      The EEOC provided Gomez a right to sue notice in November 2016, and Gomez

filed suit in the United States District Court for the Eastern District of Virginia on

November 16, 2016. Gomez’s First Amended Complaint asserted four claims against

Appellees: (1) disability discrimination, in violation of the ADA; (2) sex discrimination,

                                            8
in violation of Title VII; (3) age discrimination, in violation of the ADEA; and (4) FMLA

retaliation. Gomez’s sex discrimination claim was based, in part, on her interactions with

Puckett. Specifically, she stated in her deposition that she believed she had been moved

from headquarters to a different location, that her position had been downgraded from

program manager to senior project manager due to her sex, and that Puckett “would have

never done that to a man.” J.A. 2130. Gomez based her age discrimination claim on the

firing of Jill Czelusniak, 4 Sue Kuiler, 5 as well as on her own firing. Regarding these

firings, Gomez asserted,

               They got rid of [Czelusniak] who was older; they got rid of
               [Kuiler] who was older; and they got rid of me. Now, I could
               say they did it because I was a female, we were females, or I
               could say they did it because of disability or I could say that
               they did it because of gender. It’s all three.

Id. at 2131.

       4
        Czelusniak was the program manager for the NIEITS Task B contract, who was
removed from the contract after a government customer complained that she “was not
performing her job because she was missing too often and not there to manage the
program.” J.A. 4622. Shortly after, Czelusniak took medical leave due to pneumonia.
On her return, she began to slowly transition out of her position on Task B, but “the
customer lost patience again” and requested that Czelusniak be immediately removed and
replaced with Johnson, whom the customer was familiar with. Id. at 4650. Czelusniak
worked in Human Resources on overhead for a short period of time but was terminated.
Appellees indicated that her termination was due to loss of position.
       5
         Kuiler was the program manager for the NIEITS Task E contract, which expired
on December 18, 2015. Kuiler also briefly worked on the TEDS subcontract but was
removed at Trowbridge’s request. Kuiler had hip surgery six years before she was hired
by Appellees and has stated that she does “not consider [herself] disabled” and does not
believe she was terminated because of any discriminatory motive. J.A. 3234–36. Kuiler
was terminated on February 2, 2016. Appellees indicated that her termination was due to
loss of position.


                                             9
       On July 14, 2017 -- the last day of discovery -- Gomez amended her initial

discovery disclosures (originally filed on April 13, 2017) to include several new

witnesses. These new witnesses included two of Appellees’ former employees who

Gomez alleged were similarly situated and had been discriminated against and two

employees of a staffing company retained to respond to a particular discovery request. 6

Then, two hours before the close of discovery, Gomez filed a second supplemental

response to Appellees’ interrogatories 7 and alleged that, in addition to being terminated,

she had been demoted. Finally, several weeks after the close of discovery, Gomez

disclosed another potential witness, a former employee of Appellees who had resigned

from the company during the course of discovery, citing a hostile work environment on a

government contract worksite. In response to Gomez’s disclosures, Appellees filed six

motions in limine seeking to exclude:

                (1)    evidence related to a new employment demotion
                       claim;

       6
         On March 15, 2017, Gomez requested production of “any job advertisements,
job openings, job notices -- whether internal or external -- including qualifications,
salary, benefits, at NetCentrics from September 2015 to March 2016.” J.A. 2549 n.2.
Appellees objected to the request as overbroad and the scope was eventually narrowed to
include the production of any such information related to positions Gomez would have
been qualified for from September 15, 2015, to March 2016. To respond to this request,
Appellees retained the services of the Kenney Staffing Company, a third party staffing
company. The Kenney Staffing Company compared Gomez’s resume (with identifying
information removed) with a list of approximately 200 job postings. This initial review
produced a list of 12 positions for which Gomez may have qualified, which was
submitted to Appellees for final review. On final review, Appellees determined that
Gomez may have qualified for five positions.
       7
           Gomez’s first response to the interrogatories was served on April 24, 2017.


                                              10
             (2)     evidence related to alleged sex discrimination by
                     Appellees against Courtney Davis, a former employee
                     of Appellees;

             (3)     evidence from three additional witnesses, Rachel
                     Cumberledge, Dolly Ward, and Randy Garth, former
                     employees of Appellees, related to the claims of
                     disability discrimination and FMLA retaliation;

             (4)     expert testimony from individuals associated with
                     Kenney Staffing;

             (5)     evidence from David Thurm, a former employee of
                     Appellees who worked with Gomez on the CFPB
                     contract, that Gomez satisfactorily performed her job
                     duties; and

             (6)     evidence from Michelle Miranda, a former employee
                     of Appellees -- who alleges she was transferred for
                     discriminatory reasons and then resigned after
                     discovery had closed -- disclosed three weeks after the
                     close of discovery.

See J.A. 5596–97. The district court issued the following rulings on each of these

motions in limine:

             (1)     the district court excluded evidence related to the new
                     employment demotion claim, “because [Gomez] failed
                     to exhaust her administrative remedies and raised the
                     claim in an untimely manner with respect to her
                     FMLA retaliation claim.” Id. at 5617;

             (2)     the district court allowed evidence related to claims by
                     Davis, because Appellees had initially disclosed Davis
                     as a witness on April 14, 2017, Gomez had mentioned
                     Davis in her EEOC charge, and “the Davis evidence is
                     relevant to [Gomez’s] discrimination claims and would
                     not be prejudicial to [Appellees].” Id. at 5608;

             (3)     the district court excluded evidence of discrimination
                     from Cumberledge, Ward, and Garth, because “it was

                                            11
                        not disclosed in a timely manner, and the Cumberledge
                        and Garth evidence is also excluded because it is
                        irrelevant and unduly prejudicial.” Id. at 5618;

              (4)       the district court excluded the testimony of the Kenney
                        Staffing employees as untimely disclosed, by either the
                        expert witness deadline or the Scheduling Order;

              (5)       the district court excluded testimony of and evidence
                        from Thurm as untimely disclosed, because he was not
                        disclosed until the final day of discovery; and,

              (6)       the district court excluded testimony and evidence
                        related to disability discrimination from Miranda as
                        untimely disclosed, because she was not disclosed
                        until three weeks after the close of discovery.

       Subsequently, Appellees filed for summary judgment. The district court granted

summary judgment to Appellees and dismissed the action, because it concluded that

Gomez was terminated because of the loss of the TESS contract, and not because of her

age, sex, or disability. And, critically, the district court found that Gomez failed to rebut

Appellees’ legitimate, non-pretextual basis for her termination -- the loss of the TESS

contract.

                                              II.

       Gomez challenges the district court’s orders granting the motions to exclude (1)

evidence related to a new theory of demotion, (2) the testimony of the Kenney Staffing

Company employees, and (3) evidence from Cumberledge, Ward, and Miranda. Gomez

also challenges the district court’s award of summary judgment to Appellees.             We

address each in turn.




                                              12
                                            A.

                                     Motions in Limine

                                            1.

      “We review for an abuse of discretion both the district court’s finding of a

disclosure violation and its decision to exclude evidence as a discovery sanction.”

Russell v. Absolute Collection Servs., Inc., 763 F.3d 385, 396 (4th Cir. 2014). “In doing

so, we are mindful of the broad discretion accorded to district courts to supervise

discovery, including the imposition of sanctions for discovery abuses, as part of their

case-management authority.” Id.; see also Wilkins v. Montgomery, 751 F.3d 214, 221

(4th Cir. 2014). Under this standard, we must “show enough deference” to the district

court’s judgment that we do “not reverse merely because [we] would have come to a

different result in the first instance.” Evans v. Eaton Corp. Long Term Disability Plan,

514 F.3d 315, 322 (4th Cir. 2008).

                                            2.

      Gomez argues that the district court erroneously excluded several pieces of

evidence. The district court excluded the testimony of several witnesses as untimely, and

evidence related to a new theory of discrimination as untimely and unexhausted.

      Rule 26 of the Federal Rules of Civil Procedure provides that parties must disclose

“the name and, if known, the address and telephone number of each individual likely to

have discoverable information -- along with the subjects of that information -- that the

disclosing party may use to support its claims or defenses.”           Fed. R. Civ. P.

26(a)(1)(A)(i); see also id. 26(a)(1)(E) (“A party is not excused from making its

                                            13
disclosures because it has not fully investigated the case or because it challenges the

sufficiency of another party’s disclosures or because another party has not made its

disclosures.”). “The purpose of Rule 26(a) is to allow litigants to adequately prepare

their cases for trial and to avoid unfair surprise.” Bresler v. Wilmington Trust Co., 855

F.3d 178, 190 (4th Cir. 2017) (internal quotation marks omitted).

       When a party fails to make a disclosure “as required by Rule 26(a) or (e), the party

is not allowed to use that information or witness to supply evidence on a motion, at a

hearing, or at a trial, unless the failure was substantially justified or is harmless.” Fed. R.

Civ. P. 37(c)(1); see also S. States Rack & Fixture, Inc. v. Sherwin-Williams Co., 318

F.3d 592, 595 n.2 (4th Cir. 2003) (“The Rule 37(c) advisory committee notes emphasize

that the automatic sanction of exclusion provides a strong inducement for disclosure of

material that the disclosing party would expect to use as evidence.” (internal quotation

marks omitted) (emphasis supplied)).

       In Southern States, this court articulated five factors courts can consider when

deciding whether a failure to disclose was substantially justified or harmless. S. States,

318 F.3d at 597. In making this determination,

              a district court should be guided by the following factors: (1)
              the surprise to the party against whom the evidence would be
              offered; (2) the ability of that party to cure the surprise; (3)
              the extent to which allowing the evidence would disrupt the
              trial; (4) the importance of the evidence; and (5) the non-
              disclosing party’s explanation for its failure to disclose the
              evidence.

Id. The court is not required, however, “to tick through each of the Southern States

factors.” Wilkins v. Montgomery, 751 F.3d 214, 222 (4th Cir. 2014). “The first four

                                              14
factors . . . relate primarily to the harmlessness exception, while the last factor,

addressing the party’s explanation for its nondisclosure, relates mainly to the substantial

justification exception.” Bresler, 855 F.3d at 190. The non-disclosing party “bears the

burden of establishing that the nondisclosure was substantially justified or was harmless.”

Id.

       The district court also has authority per Rule 37 of the Federal Rules of Civil

Procedure to sanction parties for failure to comply with the scheduling order in the case.

See Fed. R. Civ. P. 16(f)(1) (“On motion or on its own, the court may issue any just

orders, including those authorized by Rule 37(b)(2)(A)(ii)–(vii), if a party or its attorney

. . . fails to obey a scheduling or other pretrial order.”). Rule 37 provides, in relevant

part, that the court may “prohibit[] the disobedient party from supporting or opposing

designated claims or defenses, or from introducing designated matters in evidence.” Id.

37(b)(2)(A)(ii).

                                             a.

                                    Demotion Evidence

       Below, Appellees sought to exclude evidence relating to the alleged

discriminatory demotion of Gomez as both untimely and unexhausted. Appellees argued

that this new evidence -- identified within the waning hours before the close of discovery

-- presented an unanticipated theory that they had not accounted for during discovery.

This evidence consisted of Gomez’s deposition testimony, taken four days before the end

of discovery, and Gomez’s supplemental interrogatory responses, produced on the last

day of discovery.     The district court concluded that the evidence, produced in the

                                             15
eleventh hour of discovery, violated Federal Rule of Civil Procedure 26(e) because

Gomez must have known since the time of her alleged demotion in June of 2015 that she

was demoted and, therefore, “could have included the demotion claim in her initial

disclosures to [Appellees].” J.A. 5603.

                                               i.

       As noted, Federal Rule of Civil Procedure 26(a) requires parties to disclose the

names “of each individual likely to have discoverable information . . . that the disclosing

party may use to support its claims or defenses.” Fed. R. Civ. P. 26(a)(1)(A)(i). “The

purpose of Rule 26(a) is to allow the parties to adequately prepare their cases for trial and

to avoid unfair surprise.” Russell v. Absolute Collection Servs., Inc., 763 F.3d 385, 396

(4th Cir. 2014). Rule 26 also imposes a duty to supplement initial disclosures in a timely

fashion “if the party learns that in some material respect the disclosure or response is

incomplete or incorrect, and if the additional or corrective information has not otherwise

been made known to the other parties during the discovery process or in writing.” Fed.

R. Civ. P. 26(e)(1)(A).

       Here, contrary to Gomez’s assertion, her dilatory disclosure regarding the

demotion claim did indeed present a new theory of the case during the tail end of

discovery. Gomez did not allege that she had been demoted in either her Complaint, filed

November 16, 2016, or in her Amended Complaint, filed April 7, 2017. To the contrary,

in both her Complaint and her Amended Complaint, Gomez alleged only that, after she

notified Appellees of her need for a second hip surgery, Appellees “moved [Gomez] from

contract to contract with no concern for whether the contract she was working on would

                                             16
be renewed.” J.A. 43; Compl. at 4 ¶17, Gomez v. Haystax Tech., Inc., 1:16-cv-1433

(E.D. Va. Nov. 16, 2016; filed Nov. 16, 2016), ECF No. 1. Indeed, until Gomez’s

deposition on July 10, 2017, all of her claims were premised solely on her termination

and lack of reassignment in February of 2016. See, e.g., J.A. 48 (“[Appellees] terminated

[Gomez] because of her actual, regarded, or record of disability.”); id. at 49 (“[Appellees]

discriminated and retaliated against [Gomez] after she requested and took [FMLA leave]

. . . and terminated her employment.”); id. at 50 (“[Appellees] terminated [Gomez’s]

employment and replaced her position with two men.”); id. at 51 (“[Appellees]

terminated [Gomez’s] employment and replaced her position with two younger men.”).

Given that Gomez must have known of the allegedly discriminatory demotion at the time

it occurred in June 2015 but did not disclose it until nearly two years later, we conclude --

as did the district court -- that she violated Rule 26 by failing to disclose the information

in a timely fashion.

                                             ii.

       The question then is whether Gomez satisfied her burden to prove that the

untimely disclosure was harmless or was substantially justified. See Bresler, 855 F.3d at

190 (the non-disclosing party “bears the burden of establishing that the nondisclosure was

substantially justified or was harmless.”). She has not. For this determination, we turn to

the Southern States factors. First, the late disclosure caused unfair surprise as Appellees

could not have reasonably predicted that Gomez would present an entirely new theory of

her case at such a late stage. Second, given that the disclosure was made during the last

days of discovery, Appellees did not have a reasonable opportunity to depose witnesses

                                             17
or to fairly prepare any rebuttal to this new theory. Further, Appellees had already

conducted numerous depositions -- including Gomez’s -- without any inkling of the

demotion theory. And, critically, Gomez did not offer any reason at all for her failure to

timely disclose. See J.A. 5604 (“Plaintiff has provided no explanation as to why she

failed to disclose her alleged demotion earlier in discovery.”); id. at 3507–13.

       Therefore, the majority of the relevant Southern States factors weigh against

finding that the late disclosure was substantially justified or harmless. Thus, Gomez has

failed to sustain her burden. We hold that the district court did not abuse its broad

discretion in excluding the demotion evidence. See Bresler, 855 F.3d at 190.

                                             b.

                                      Kenney Staffing

                                             i.

       In order to respond to Gomez’s discovery requests, Appellees hired the Kenney

Staffing Company, who assigned two employees (the “Kenney Staffing employees”) “to

review the more than 200 job postings that were posted during the relevant time period to

make a preliminary assessment of what jobs [Gomez] might have been qualified/eligible

for (had she applied for them).” J.A. 2549 n.2. On July 14, 2017, the last day of

discovery, Gomez amended her initial disclosures to list the Kenney Staffing employees

as potential witnesses with knowledge of Appellees’ staffing practices and Gomez’s

qualifications for various positions.     Gomez did not disclose the Kenney Staffing

employees as expert witnesses. But, because of the anticipated testimony and the Kenney

Staffing employees’ lack of personal knowledge, Appellees sought exclusion of the

                                             18
Kenney Staffing employees as improperly disclosed expert witnesses, improper lay

witnesses, and/or as generally untimely disclosed.

       The district court excluded the testimony of the Kenney Staffing employees on a

number of grounds.       First, the district court determined that the Kenney Staffing

employees were not properly categorized as lay witnesses because they lacked personal

knowledge. Instead, the district court concluded that the Kenney Staffing employees

were expert witnesses.

       However, the district court concluded that any inclusion of the Kenney Staffing

employees as expert witnesses would be improper, because Gomez had missed the

Scheduling Order’s May 14, 2017 deadline to designate expert witnesses by two months.

See Fed. R. Civ. P. 26(a)(2)(D). The Scheduling Order provided that witnesses must be

“disclosed in time to be deposed or to permit the substance of his knowledge and

opinions to be ascertained.” J.A. 28. Critically, “[b]ecause [Gomez] relied only on her

contention that [the Kenney Staffing] employees were lay witnesses,” she made no

attempt to argue that the late disclosure of the expert witnesses was substantially justified

or was harmless under Southern States. Id. at 5615. On appeal, Gomez asserts that the

district court abused its discretion by excluding this evidence.

                                             ii.

       We need not address the propriety of the district court’s ruling on the proper

classification of the Kenney Staffing witnesses. Regardless of the classification, as either

lay or expert witnesses, the district court did not abuse its discretion in excluding these

witnesses due to untimely disclosure. First, Gomez knew the potential relevance of the

                                             19
Kenney Staffing employees’ testimony because Vice President of Human Resources

Susan Brady testified to as much on June 29, 2017. 8 Nonetheless, Gomez did not

indicate any desire to call such witnesses until the very last day of discovery, July 14,

2017. This disclosure was untimely under the Scheduling Order in this case, which

provides that witnesses must be “disclosed in time to be deposed or to permit the

substance of his knowledge and opinions to be ascertained.” J.A. 28.

       Per Rule 16 of the Federal Rules of Civil Procedure, the exclusion of such

evidence is an appropriate sanction, and well within the district court’s discretion. See

Fed. R. Civ. P. 16(f)(1) (“On motion or on its own, the court may issue any just orders,

including those authorized by Rule 37(b)(2)(A)(ii)–(vii), if a party or its attorney . . . fails

to obey a scheduling or other pretrial order.”); see also id. 37(b)(2)(A)(ii) (the court may

“prohibit[] the disobedient party from . . . introducing designated matters in evidence”).



              8
                Q. Okay. How many positions were there, if you know, in
              total, whether Ms. Gomez was qualified for them or not,
              between September 2015 and March 2016?

              A. So in reviewing those, I sent the -- we looked at the list
              and sent them [sic] position descriptions to a third-party
              recruiter, as well as Ms. Gomez’s resume with the name
              removed, and asked them to assess which positions, based on
              that information, which is personal, but that information, what
              positions they believe she might be eligible for, qualified for.

                     And then, they returned a response, and then reviewing
              those, [we] pared it down to ones we believed she would have
              been qualified for.

              J.A. 1367.


                                              20
                                            iii.

         Next, Gomez’s expert witness disclosure deadline was May 14, 2017. Thus, to the

extent the district court properly determined that the Kenney Staffing employees could

not testify as lay witnesses, and only as expert witnesses, Gomez’s disclosure was clearly

untimely, given that the disclosure was not made until July 14, 2017, two months after

the disclosure deadline for expert witnesses.

         Of note, Gomez did not even attempt to argue that the untimely disclosure was

substantially justified or harmless. Such an argument would have been unavailing in any

event.    Appellees surely lacked the ability to cure any surprise since the situation

contemplated here falls well within the confines of Southern States, as “the ability to

simply cross-examine an expert concerning a new opinion at trial is not the ability to

cure, . . . [because] the rules of expert disclosure are designed to allow an opponent to

examine an expert opinion for flaws and to develop counter-testimony through that

party’s own experts.” S. States, 318 F.3d at 598 (internal quotation marks omitted)

(emphasis supplied). No such opportunity was available to Appellees.

                                            iv.

         In sum, regardless of whether the Kenney Staffing employees are classified as lay

witnesses or expert witnesses, Gomez violated the disclosure requirements of both the

Scheduling Order and Rule 26(a) and failed to meet her burden to prove substantial

justification or harmlessness. Accordingly, we affirm.




                                            21
                                            c.

                      Ward, Cumberledge, and Miranda Testimony

                                            i.

      The district court excluded the testimony of Ward, Cumberledge, and Miranda as

untimely.

      In the case of Ward and Cumberledge, while Gomez technically disclosed them

within the discovery deadline, she failed to comply with the Scheduling Order’s

requirement that disclosures must be made “in time [for witnesses] to be deposed or to

permit the substance of [their] knowledge and opinions to be ascertained.” J.A. 28. On

the final day of discovery, July 14, 2017, Gomez amended her initial disclosures to

include Cumberledge and Ward as potential witnesses.

      As to Miranda, Gomez’s disclosure was grossly untimely. Gomez did not identify

Miranda as a witness until August 7, 2017, three weeks after the close of discovery.

                                            ii.

      Gomez asserts that the district court abused its discretion by failing to properly

weigh the Southern States factors. Gomez further argues that the delayed disclosures

were caused by Appellees’ failure to comply with discovery orders and, as a result, the

late disclosures were substantially justified. Specifically, Gomez argued that Appellees

were required to provide, in response to a broad interrogatory, contact information for

both Ward and Cumberledge, but failed to so. As a result of this failure to provide

contact information, Gomez argues, Appellees cannot claim to have been prejudiced by

the late disclosure. And, as to Miranda, Gomez argues that Appellees could not have

                                           22
been prejudiced by the late disclosure because they knew of Miranda, because she had

been in their employment until she resigned during the course of litigation, and thus

Appellees could not be prejudiced by the late disclosure.

       Parties must disclose, “without awaiting a discovery request, . . . the name and, if

known, the address and telephone number of each individual likely to have discoverable

information . . . that the disclosing party may use to support its claims or defenses.” Fed.

R. Civ. P. 26 (a)(1)(A)(i). A party has a duty to supplement or correct such disclosures in

a timely manner. See id. 26(e)(1)(A). “If a party fails to . . . identify a witness as

required by Rule 26(a) or (e), the party is not allowed to use that . . . witness to supply

evidence on a motion, . . . unless the failure was substantially justified or is harmless.”

Id. 37(c)(1).

                                             iii.

       Again, we hold that the district court did not abuse its discretion in excluding

Gomez’s proffered witnesses. The record reflects that the district court evaluated the

relevant Southern States factors and determined that Gomez was not justified in waiting

until the last day of discovery -- or, in the case of Miranda, three weeks after the close of

discovery -- to disclose these witnesses, particularly where Gomez had been aware of the

witnesses for three weeks. 9 Moreover, Gomez’s argument that the delay was justified

because Appellees failed to timely provide contact information is meritless for another

       9
       Appellees provided Gomez a list of employees, including both Cumberledge and
Ward, on June 21, 2017. Despite this, Gomez never indicated that Cumberledge or Ward
would be used to support a claim.


                                             23
reason. Despite Gomez making this contention at oral argument, there is zero indication

in the record that Appellees were ordered to disclose contact information. 10

       Gomez was not entitled to delay disclosure in the name of unnecessary

information even if, as Gomez’s counsel argued, Gomez “wanted to contact the witnesses

       10
          During oral argument, Gomez’s counsel, purporting to cite directly to the
magistrate judge’s order on the motion to compel, told this court that the magistrate judge
ordered Appellees to disclose “all contact information and identifying information and
any information about employees who were terminated from 2013 to the present who
were terminated within 3 months of returning from medical leave.” Oral Argument at
33:41–56, Gomez v. Haystax Tech., Inc., No. 17-2360 (4th Cir. Dec. 12, 2018),
http://www.ca4.uscourts.gov/oral-argument/listen-to-oral-arguments. Not true. This
assertion is entirely unsupported by the record. First, Gomez’s own interrogatory does
not request contact information. It merely requests the response “identify each individual
for whom disability leave has resulted in a loss” with reference to the specific
characteristics of the individual. J.A. 4836. Nor did Gomez’s motion to compel request
contact information. See Mem. of P. & A. in Supp. of Pl. Ramona Rae Gomez’s Mot. to
Compel Def. NetCentrics Corporation to Respond to Disc. Reqs. at 5, Gomez v. Haystax
Tech., Inc., 1:16-cv-1433 (E.D. Va. Nov. 16, 2016; filed May 19, 2017), ECF No. 50.
And the transcript of the hearing on the motion to compel contains no reference to
contact information -- it was neither requested nor ordered. Finally, while Gomez’s
counsel cites directly to the magistrate judge’s order in an attempt to support her
contention, that reliance is unfounded -- the order states only that “Plaintiff’s Motion to
Compel [Dkt. No. 47] is GRANTED in part and DENIED in part.” See Order, Gomez
v. Haystax Tech., Inc., 1:16-cv-1433 (E.D. Va. Nov. 16, 2016; filed June 9, 2017), ECF
No. 66 (emphasis in original).

         Of note, this is not the only instance of Gomez’s lack of candor to the court.
Gomez’s counsel also argued that Appellees had attempted to limit Gomez’s request for
any discoverable information related to individuals who had been terminated after taking
disability or medical leave to “only produce documents related to any unlawful
discrimination related to Cynthia Barreda” and “never tried to limit it to temporal
proximity.” But, the filings below clearly contradict this version of events. Oral
Argument at 32:54, 33:07–13, Gomez v. Haystax Tech., Inc., No. 17-2360 (4th Cir. Dec.
12,        2018),      http://www.ca4.uscourts.gov/oral-argument/listen-to-oral-arguments.
Specifically, Appellees objected to the lack of temporal proximity and various other
objections. See J.A. 4836–37 (“[Appellees] object[] to this Interrogatory on the grounds
that it is overbroad in scope and temporal scope”).


                                            24
before we placed them on a witness list.” Oral Argument at 7:36–42, Gomez v. Haystax

Tech., Inc., No. 17-2360 (4th Cir. Dec. 12, 2018), http://www.ca4.uscourts.gov/oral-

argument/listen-to-oral-arguments.      Litigants need not fully investigate potential

witnesses and the specifics of the discoverable information in order to include those

witnesses on their Rule 26 initial disclosures.      See Fed. R. Civ. P. 26(a)(1)(A)(i)

(requiring disclosure of name and subjects of discoverable information known by

witness). That is the point of disclosures followed by discovery.

       Given the lack of a valid explanation for the late disclosures, we cannot conclude

that the district court abused its broad discretion in holding that Gomez’s late disclosure

was not substantially justified.

                                            B.

                                     Summary Judgment

                                            1.

       We review the district court’s award of summary judgment de novo, “apply[] the

same legal standards as the district court, and view[] all facts and reasonable inferences

therefrom in the light most favorable to the nonmoving party.” Villa v. CavaMezze Grill,

LLC, 858 F.3d 896, 900 (4th Cir. 2017) (internal quotation marks omitted). Summary

judgment is appropriate “if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). “A genuine question of material fact exists where, after reviewing the record as a

whole, a court finds that a reasonable jury could return a verdict for the nonmoving

party.” Dulaney v. Packaging Corp. of Am., 673 F.3d 323, 330 (4th Cir. 2012).

                                            25
                                            2.

       Gomez argues that the district court erroneously granted summary judgment to

Appellees.   Even assuming Gomez established prima facie cases of sex, age, and

disability discrimination and FMLA retaliation, she cannot prevail on her claims that

Appellees discriminated against her on any of these bases. This is because Gomez did

not sufficiently rebut Appellees’ proffered reason for her termination -- the loss of her

position on the TESS contract -- as required by the McDonnell Douglas burden-shifting

framework.

       Gomez presents only circumstantial evidence of discrimination and retaliation.

Thus, each of her claims are addressed under the McDonnell Douglas burden-shifting

framework. See McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973); Laing v. Fed.

Express Corp., 703 F.3d 713, 718–19 (4th Cir. 2013) (“Without the benefit of direct

evidence to support her claim, [the employee] next seeks to rely on circumstantial

evidence under the McDonnell Douglas burden-shifting framework.”); see also Vannoy v.

Fed. Reserve Bank of Richmond, 827 F.3d 296, 304 (4th Cir. 2016) (FMLA retaliation);

Foster v. Univ. of Md.-E. Shore, 787 F.3d 243, 249 (4th Cir. 2015) (sex discrimination);

Jacobs v. N.C. Admin. Office of the Courts, 780 F.3d 562, 572 (4th Cir. 2015) (disability

discrimination); Laber v. Harvey, 438 F.3d 404, 430 (4th Cir. 2006) (age discrimination).

Under this framework, the plaintiff bears the burden of establishing a prima facie case of

discrimination or retaliation. If the plaintiff succeeds, “the burden of production then

shifts to the employer to articulate a non-discriminatory or non-retaliatory reason for the



                                            26
adverse action.” Guessous v. Fairview Prop. Invs., LLC, 828 F.3d 208, 216 (4th Cir.

2016).

         “[T]he burden then shifts back to the plaintiff to prove by a preponderance of the

evidence that the stated reason for the adverse employment action is a pretext and that the

true reason is discriminatory or retaliatory.” Guessous, 828 F.3d at 216. A plaintiff

“may do so by demonstrating that the asserted justifications, even if true, are post hoc

rationalizations invented for purposes of litigation.” Jacobs, 780 F.3d at 576. Beyond

that, an employer’s inconsistent explanations may also be probative of pretext. See

EEOC v. Sears Roebuck & Co., 243 F.3d 846, 852–53 (4th Cir. 2001); see also Hux v.

City of Newport News, 451 F.3d 311, 315 (4th Cir. 2006) (noting that pretext is not

established “by focusing on minor discrepancies that do not cast doubt on the

explanation’s validity, or by raising points that are wholly irrelevant to it”).

         Appellees presented evidence that Gomez was terminated due to the fact that her

position was eliminated when the TESS contract was lost and because Appellees could

not afford to continue to pay Gomez on overhead status. In an attempt to expose this as

pretext for discrimination and FMLA retaliation, Gomez points to purported shifting

explanations for her termination, alleged inconsistent statements about what positions

were available within the company, and the internal transfers of two male employees.




                                              27
                                              a.

                                Shifting Justifications

                                              i.

       Gomez asserts that Appellees initially stated two reasons for her termination: (1)

“the loss of the TESS contract,” and (2) the “inability to keep her on overhead.”

Appellant’s Br. 49. Gomez argues that Appellees later stated that she “was terminated

due to her failure to grow the CFPB contract and because she did not apply for any open

positions.” Id. Gomez argues that, because these later statements were not raised at the

time of her termination but rather during litigation, this is sufficient evidence to establish

that the proffered reasons for termination are pretext for discrimination.

       “The fact that an employer has offered different justifications at different times

for an adverse employment action is, in and of itself, probative of pretext.” Jacobs, 780

F.3d at 576 (internal quotation marks and alteration omitted).           But, while Gomez

identifies a variety of purported justifications for her termination in her effort to prove

pretext, she nonetheless fails to address the fact that such justifications do not actually

speak to the reason for her termination.

                                             ii.

       Gomez points to statements by Barreda and Brady that Gomez had failed to grow

the CFPB contract and asserts that these statements show that the reasons for her

termination have changed. Although it is true that Barreda and Brady stated that Gomez

failed to grow the CFPB contract, lacked business development experience, that other

individuals (like Parsons) were more qualified for certain positions, and that Gomez

                                             28
failed to apply for such positions, such statements were not offered as reasons considered

for Gomez’s termination.

       Instead, Appellees’ statements regarding Gomez’s performance on the CFPB

contract were to explain, for example, why Gomez would not have been considered to be

qualified for available positions that required business development skills. See, e.g., J.A.

3221 (transition manager for the TESS contract stated Gomez would not have been

selected as a TESS program manager, in part, because of the failure to grow the CFPB

contract).

                                            iii.

       Additionally, while Gomez points to her failure to apply for open positions as one

of the shifting reasons for her termination, Appellees did not present Gomez’s failure to

apply for open positions as a basis for her termination, but as a reason why she was not

hired for another position. Significantly, Gomez was advised on several occasions that if

the contract she was working on was lost and a suitable alternative position was not

available, she would have to find another position or she would be separated from the

company. See J.A. 4380 (“Gomez was specifically told that if NetCentrics did not win

TESS, she would need to find another position, but if there was no position available for

her, her employment would be terminated.”); id. at 4385 (“Gomez was specifically

informed on September 15, 2015 that she needed to look for work [within the company]

or she would be terminated if she did not find another position.”). Despite this, Gomez

did not apply for any other positions between September of 2015 and March of 2016.



                                            29
       Nonetheless, at bottom, Gomez was terminated not because she did not apply for

other positions, but because the TESS contract was lost. Thus, Gomez has failed to

identify any legitimate shifting justifications for her termination.

                                              b.

                                   Inconsistent Statements

       Gomez next asserts that two of Appellees’ employees offered inconsistent

statements about what positions were available to her. Specifically, Gomez asserts that

Caron Hummer, a recruiter for Appellees, initially testified that there were no positions

available for Gomez when she was fired but later testified that there were, in fact,

positions for which Gomez may have qualified. In support of her position, Gomez cites

generally to several pages of Hummer’s testimony. See Appellant’s Br. 17–18.

       As to Gomez’s first assertion, Hummer did not contradict herself at her deposition.

The testimony to which Gomez cited is taken woefully out of context. Of note, Hummer

stated in the portions of her deposition cited by Gomez that at the time of Gomez’s

termination there were no positions open in Gomez’s salary range. See J.A. 478 (“Q[:]

Do you recall speaking to Ms. Barreda and then also identifying specific job positions for

Ms. Gomez? A[:] I remember letting [Barreda] know that we didn’t have anything open

that was within [Gomez’s] salary range.”).          Gomez then points to the following

testimony:

              Q[:] Out of all of these positions, none of them she would
              have been qualified for?

              A[:] She might have been able to do the technical project
              manager position.

                                              30
J.A. 490–91. These statements clearly do not conflict because the first answer was with

regard to positions within Gomez’s salary range, while the second was with regard to

positions for which Gomez was qualified.

      Gomez also points to the deposition testimony of Appellees’ corporate designee,

Brady, the Vice President of Human Resources. Brady “testified that there were at least

5 positions available” for which Gomez may have been qualified. Appellant’s Br. 51.

Gomez argues that this contradicts Appellees’ statements that Gomez was not qualified

for any available positions. While it is true that the Kenney Staffing employees indicated

Gomez may have been qualified for certain roles, 11 Brady indicated that three of the five

possible positions were ultimately not filled because they became unnecessary as projects

developed. As for the other two possible positions, per Brady, one paid only half of

Gomez’s salary and the other was already filled. Further, Brady noted that Gomez was

not eligible for other positions because Gomez had been listed on the bid proposal for the

TESS contract and, thus, was committed to a long term position. Finally, the Kenney

Staffing employees had no familiarity with Gomez’s actual work performance so as to

equip them to judge whether in the perception of the decision maker Gomez would have

been competent or appropriate -- as opposed to merely qualified on paper -- for the


      11
         See, e.g., J.A. 3983 (noting that Gomez may been “Very Qualified” for a
“Senior Program Analyst” position); id. (noting that “Program Managers Make excellent
Business Developers or Sr AE because of their Technical Background” with regard to the
“Senior Account Executive” position); id. at 3985 (noting that a “Task B Program
Manager” position “[s]hould be a cake walk”).


                                           31
positions. See Hawkins v. PepsiCo, Inc., 203 F.3d 274, 280 (4th Cir. 2000) (“[It] is the

perception of the decision maker which is relevant, not the self-assessment of the

plaintiff.” (internal quotation marks omitted)). Therefore, Gomez failed to identify any

legitimate inconsistent statements.

                                              c.

                                      Internal Transfers

       Next, Gomez argues that the district court erroneously failed to consider that

Appellees had internally transferred other employees without applications from those

employees, but did not do so for her. This argument fails because it ignores the context

and differing circumstances associated with each transfer.

       Gomez first identifies Darryl Yaplee, an employee who was temporarily

transferred from Task D after it ended to a contract support position on a new piece of

work to “start working all of the transition pieces.” J.A. 4667. Yaplee was informed that

once the transition work ended, “if there’s no other program manager work or whatever,”

he would have to be terminated. Id. On February 19, 2016, Yaplee was notified that his

transition position would end at the end of the month.          However, Yaplee was not

terminated until April 1, 2016, because “he had asked to continue his employment until

April 1, 2016 in order to continue his health benefits and had been doing a good job with

the transition work.” J.A. 2887; see also id. at 3208; id. at 5473.

       Next, Gomez points to the internal transfer of Kirk Johnson from the TESS

contract to Task B. In Johnson’s case, the customer on Task B specifically requested that

Johnson be transferred to replace the previous program manager, who had been removed

                                             32
at the customer’s request after a series of conflicts. To fill Johnson’s position on the

TESS contract, Appellees interviewed several candidates and ultimately hired Matthew

Parsons.

       Finally, Gomez points to the transfer of Parsons after the TESS contract was lost

as the basis for her age and sex discrimination claims. At the time Appellees hired

Parsons to work on the TESS contract, Parsons already had a steady job. But Parsons

agreed to work for Appellees provided there was a guarantee that Appellees would find

him another position if the TESS contract was lost.           Appellees agreed to this, in

anticipation of winning the TESS contract. When the TESS contract was ultimately lost,

Appellees upheld their contractual obligation to Parsons and found him another position

on overhead as a senior account executive. While Gomez argues that she was more

qualified for this position than Parsons, Parsons was originally hired, in part, for his

business development experience -- experience which Gomez’s employers believed she

lacked. It is Appellees’ perception that matters here, not Gomez’s. See Hawkins, 203

F.3d at 280 (explaining that plaintiff had proved “only the unremarkable fact that she and

[her employer] disagreed about the quality of her work . . . [but i]t is the perception of the

decision maker which is relevant, not the self-assessment of the plaintiff” (internal

quotation marks omitted)).

       Thus, in each of the cases of internally transferred employees identified by

Gomez, the individual in question either requested particular work, was specifically

requested by a client, or negotiated a contract to account for an unstable job climate.

None of these particular circumstances applied to Gomez. As such, Gomez has failed to

                                             33
expose Appellees’ justifications as pretext for discrimination, and the district court

correctly granted Appellees’ motion for summary judgment.


                                            III.

      For these reasons, the judgment of the district court is

                                                                         AFFIRMED.




                                            34